DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed invention is Zhang (US 20180288584 A1).
Regarding claim 1, Zhang teaches A SIM card status determination method, wherein the SIM card is the one stored ([0068] The charging system purchases V-SIM cards and data plans from operators of multiple regions, stores the V-SIM card information on the V-SIM card server and stores the data plans information on the comprehensive charging server. The terminal user purchases data plans from the charging system and stores ) and being assigned to a terminal device to be used through a server ([0013] a user of the terminal has credit in his/her account, the V-SIM card information about the foreign place sent by the V-SIM card server is received), the method comprises steps of: 
acquiring SIM card feature data of a terminal device by the server, wherein the feature data comprises SIM card data traffic ([0018] when the comprehensive charging server calculates according to the reported Internet traffic that a user has no traffic to use);
 determining a use status of the SIM card by the server according to the feature data ([0018] when the comprehensive charging server calculates according to the reported Internet traffic that a user has no traffic to use); 
sending a SIM card releasing request to the terminal device to cause the terminal device to release the SIM card by the server, if the use status is determined as idle ([0018] when the comprehensive charging server calculates according to the reported Internet traffic that a user has no traffic to use, a release message is sent by the comprehensive charging server is received and the acquired V-SIM card information is released); 
However, Zhang fails to teach
wherein the SIM card is the one stored in a cloud SIM card pool
determining a use status of the SIM card by the server according to a preset recognition model; 
acquiring, by the server, SIM card using request data sent by the terminal device; and 
optimizing, by the server, the preset recognition model according to the SIM card using request data so as to determine the use status of the SIM card according to optimized recognition model.
Therefore, claim 1 is allowed. Independent claim 6 is allowed for depending from claim 1. Dependent claims 2-5 and 7-9 are allowed for depending from claim 1. Dependent claims 10-15 are allowed for depending from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644